AWAIT Chang Ae AQecv-PRAPIAYS SRE olpagyment 1-3 Filed 03/27/20 Page 1 of 32
ASPC ~ PlOoRENWLE-/e4si Wt
POBEK FeeO

Flotelce Adega BSAZ2

 

WWiTED_ STATES DISTRICT COURT.
WESTELA/ WiSTRILT C6 PENS LU AMA

 

 

AVANT beh TPA,

PLA WTP Céye Mp: 2° - "BF
/s _

 

|

|

|

|

|

\

|
—__WExFOLD) HEALT SOVLCES tWC. MATTE R. Zwick, SAewel of pedal, |
|

22

__Wwegee Cailactee Siapsard Srarlerod guest wewnl iP Jada E- RaPiaz:

 

|

BLAwdi C. Blau, JoHd Hoctuls, Joes sketTOnd Hocheli PLC, Coti2rd (he,
_____ Quitaueol PeeTo weed ¢ Borer. PA. Aut Holt J. Fale 2. wcole boutes) ,

ay

 

JasEepH Scorer Coons, CHitble Stepan Hoven IIL, Tio THe Legis Ghia IT,

BRST Wier BASHA [eed4e) Coo b Devoe Meésateol PA, CEUL Wad Moetisset
_____béul_ epued_Cearet, DAtLl Satldlsad, bt yal blaus ee, Coupriles Gh baal, |

Chen Dessert, Die Boullleenez, Betr’ Udlimenel, Cewreliad of |

AtizodA, SAGA L. BALES Blot OnGeg woods € WilSod ?C. Caled

 

 

 

r

MAV AG EM EMTL Cte, Michael Ez OOTTERE), beta 2 2. wATWa be, tuck A.
____aw, Dhel P_Sttuck, FATh lee L. While be, Totty), Bosaupusey Lectel

love, Wictolas D. Atero, Acdlée B.elerchei, AWE MM. ObCvrt, steuck., Wituthe
____¢_levé 2c. Cleeles l- Rite! Davin SH, |

 

om

 

 

 

 

 

COWT ZL e164 7H AME DAB

 

| DEFEATS. |
VEQieEle) ComPlaWT_Juky Dena
|
|

 

 

 

CouwT Tt EhavaaleT Con cepluewt, Gavi, DET
CouwT IL CuSTOMALL (WTERMATIONAL LAW

Cowl TZ CavsPlacy
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 2 of 32

Inve OF Cyssps
Loss WOW | —_ \

TESA AES CL | %
Ne ice

Swear Wea OF WACrxe. RH ar Dung
Wo Wleorcat Come ow

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| boven ous Se Lanaparw 4,
Tae We cress ow Yomelbwe 7
an SEATS, SY USS ay LA

ew VW MAL KLUB. [rw
hs Conver We Woosus-
Wie Vere SSes i+
ee ee KS WO Oncta \4
Cr YB Shor BR Cw  \foshb mr &
TT Cam rcs Wwe Wawesobe Note gut, >
Tike Coot yw rm (&
The Reus GE Yetcane Counite Ze
Ra “Rae uate Co Geaes Cay
Tee \WA VEEL? = DIS PwmrQus Rens Sl
Thane \rmakeakt Tiora ak. Ze)
Wyiearalobe flaw 22
laa eee Sten Dene Toms 2x
CA WA OVE CASE Uamansa Vtskingue st 23
Comes Tee  CrpmadrLeat loner Ero a Oren i 2
Comme (Weer Cucennarn | \ are OR aa roy
CV oncrRace, a
LRM ER. Zo
VENT ASU Zs

 

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 3 of 32

TDIFOMAC TYCO |
Q Arrached LS 0 Februacy LG, ZO 20
__Admisiiby 3 ly Lun Liv0eg CA or Cr ce L3. Year

/ ar
(nvesTibgcer, Cor,

ee era ange
(Exhibit: D) /loreauec, the allesed (ACM Clarins TO
howe fees rhe suhvecr of lelaharory
ClO Libile in JYS OLD, pacludine rhe Aeatinl
ol food f tupgd wed Col Ten Tnear The
desitucrion ol As necsonal 4 eloncep as cond
7 a J
lec, documeArs, and the re busal Olan

hin ACCCES  %E Jewel Counsel, Cesoucces. cued

Marerals. (eet 2 “Av

 

 

(Exh bir DG) he Penlioner olleges Thor ALLS

Luthorinies hae Taker ets lia toes UCTLIONS
GQCunse hin AS. A. fT OASuIT of his Continued eb lon Ts
Te A riget ve Aik Case cad as a lesulr ot Complaals
Fe Ain CG uns The Avaciaa —OepecTmeal
Lotrections Chee akter ‘ADOC “L In_This
regard he_Clhums. Thak They have dened him accesr
w adeguate mediral seruice Aave destroyed
Files ce laTiag To_his case cad denied hin. ACCESS
Zo Ads Counse/ Gadd Aawe deaced VE Load
Aiepaced La accocdance Zuth AS hada Leliarotes

felreés, Thee Aaue cilse denied him CCCeESS. TC

 

 

 

leaol LOS OMrCes and pntacmatien atbacded. TO
Ohec (nme YES cud Aleced Aw Ct rhe ler thes

—~\

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 4 of 32

 

ead ol The AetSoun YO Lest Cc! access

 

 

TO. FF Zi ese. LCesCurces,

I
|

(edit) D Hecorchine TQ the Pelion, The alleged ic ee

pes aTtamaled To oh ienin relief Encona These

JLLOOSUL ESS be CCttantane COSI Them Zo Sevecel

 

Ces pared FO GA regutes bat! 2c eFion Lrcon he

LACKR the PeliTionee hegluesFed rhe LAS.
Darnier Cour lor the Distnerol An bone To

Gurhocr' 12S. (lece guer, 24 2012 LQ order TO
=
Atauice tin LIB. Qn CleclFomc Copy C Z L
jadecral doc umenaE peclanine LO us CASE |
CiNLe fs Cores had heen los & Cr des i froge af

by rhe ADOC aad be dd net fave buade FE Fo

pas Lor LLC) COALES She LYS ek Coer

 

 

Considerad her Zhe le LT FY 2G 92 he able FO

famine Lor. SCMHUCE of ALAC CSS Cr 4ehall ol Cer?

Ladkigear Livtaonl a, tn COLTGLN Cares, 72 pay
aad PLE GLIAL Cz TP AASCL 1/27 aot proceeds sae
Sciw7z7e Woes 12 her4orne The COLL I~ = PAG

TAC Coy F foc GA lacligeaT htigears geseral

 

The Cos ES of peiating The record on appeal
Copy pegues?, Zr There tk love Leech ed bis CegiLes Tr

 

cen! noted ther heC Could obfeda rhe Copii he

‘desired by subpn/ rTing Ln LITTON COGueCST acconpaned

hw CAN approplriare DaymenarT of 5O Cents _ per pace
™7 rr 7 cs / pS

 

plias. Os EL dollar retrieval bee ZO reTP~ieve Aus |
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 5 of 32

 

 

 

Case Eile L-om the Creches

 

 

 

(Exhib/¢-1) CY _ “yh lespecT To the allexed deajal of blood
Gand mediral Flee Tmeny, the TACHR notes ther |
Ltr. Titaar Elled rouslri ple med: Cal Gllevon les %O
the ADQAL, Maas ot them cubsegneny %e Eilas
The Pleseay. Jeti Tian belore rhe FACHR,

Hoceoouer, 410k CSPOT Yo Ze alleged. desFruclie

 

and ahrere.tion of endence The dental of

AClESS Te Couasel, she opening of bs lege /

 

Corcrespondece aad rhe deatal ef access
Legal resources, the Case bile alse Contains.
us !T pole le Wlrecrs S@ar To the PLsan dlacdea
cad The ADOC Concerning There merrers
hetireen 200% and 2OM6. Ta _accordaace
eth, the docsrine of rhe LACHR. The
sua Leg S25 Comternins rhe Legistle nears Se7r
ford in Acricle 32, o/ ok he LACKHR Rules
oe Lroledute shed Le Cartied CLT in Light
off the Se TUATIOM  Cxts FNC OX” rhe FLQIAC 1) TF
Mea ir _delides ca rhe adniss bility Or

fF ; ’ , ’
(Ne pss bihry aot « Peli Ter,

 

(Exh: hit-1) Gy). LU TAC ALejudaing the. MOVES of the

 

Coomplaua alec -CKAMLALAG rhe f2s.TiGn at The

Parties, cad pacsuanlr 7 rhe  Lepaitemens SCT

Gul in Dporinlex SL Te 34 ot LIS Aaste 5 of
—z& __

 
Case 2:20-cv-00427-WSS-CRE - Document 1-3 Filed 03/27/20 Page 6 of 32

 

Protedure, the Titec Amecitan Commissicn
dewdes to declse the petition admas le

 

fer The Papas € ol eXaunining rhe. alleged |
reales TONS of the Cig hIs jer “Loctl iy Aeticles
LL hele, hbecly cal “Pessonal Security I, i

 

[Fgualiy be loces Laud TT [Religious ‘Fewe dow
and Locshiy LL XL Favivlos: Ly ene! [TANASE ON
of Cactespoadence 1 7m [ Preservation ot

 

Health rend L/el- beg, J KU L Fawr Tic. lT
XXL S Protection from edurracy Accesr 1,

 

Xet [hue P-ocess of Lal jb The

Amecoa Declaraticn iin the Ae led méal of
L?r, TAAG.Ti.

 

(Exhrbrr- 1) (i) lacther mare, The LACKR pA OSS CSS OF"

‘Whe Mece IS hae therher rhe alleged
daniel of jadiecal Cocaumen ts lO CA padegene
A figear free oll Cas Cotdld Coasti ture
Uolerien ol acricles IT [ freedom cl

Tawesz ZLgO TION, Caton, Express0 anc

Dy stenuind T1On Lot the Anesicen Declacation, l

 

 

2 Jaces dic TOA
@ Am an Ga (er, Ca Bou'thsh Cire and
7
De lendanks CO £ Feansy liane J (@AN CSS C &
/hnnesc: To Ari20N@

 

<==

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 7 of 32

 

@) The CN QU)? in Controvers ekelus:Ve OQ L
[N Teresi ond Cas 7 exceeds “ 280,200.

 

@ kiihvamns yp fesk Co falas LO 2765 F3d 306
goo en LOY) Con fears Code Fie

 

 

@ the Mica Tact Claims Met, 2% USC 1350,
Con Lots jeecr'slZe ZION OS Le. Conia c Tr imleres
the Laswos ol fUetions gad Cusfemoce Latecnarisnel
Lak) The Lead ol Wetionsg 17) The Biseeve F
Cowl federal Tecrsdheefron Ove" lori Claims
by Mens Under AX ASC 1350 LBC Tarl Cor. L Pel S?l L972

 

ar
@ elle ‘S JOACOP Lr “2 rik Lys LICK SCCOME EC
COCGrTS. Aave been Direcre dé from: rArS as Lie F_

7

 

TA CL subs lEeatial praet, hte r bord, ZL CKk, for wien,
Gallagher, Wecibs dinec Fe a CUCATS From his

Des wer 7 happa220, Bles, Aochiall, Cor tec
Mochs SSEY, Klausn er, Bleaa, Dosserr Roshesrnie2,
ih beces' yolaateu: ly pecrieipared,

 

 

G) Orle- De hendaars Continued tapth rhe

Cents drcecTad EL ncatan rL.'s Les Tre Ko.

 

—

— Ss

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 8 of 32

SK iemenk oO ZL fee fe Aosyeech Ce
thy Ledival Conk Ten
— OL have_hish blood pre SSL406, sha kes, 7 TLEMELS,

¢ htc C_ pain, COAsTipalias, pros Tale <5 (AcE, allerase

T ~— CANA Sbapyfo.or pase Ta 4 ANC Ce Meph £02 bla sf _
JO WAY Kidnegs 7o see

1S)
done
cA Here. LS. Salk age,
cL NO hockeune LS. Loutad Thea some hing, ele
shal’ hawe fe Le done

_—!' f
CenTitc on 15 DCollaslin Aline

Ceacl L1G T_
NC __Fo be leaked

Sead ts
J

They GLO Gone th rocdeb_; rhe MOTIONS. SOQ reer

Lar Bor We leses shox sterhing Theo. Cu 46.

ann A efps.

Theses boute Cons htieb f Arb. rhe JPALLIL CE rhe we

Lier ord Lega, Cocv20n CON! rinsed, tad. CCaTiattear

Like Liat Lonel ad Cece 204] , ALUE Le Lease ol 72>

nrescri he The COtrs © oe TleatINenT rAa i dr
LAG AARC tae Cand. 'r100u,1 See ex (2,2 artachec

J

—,

Adunnce OL Zs Livy Ts OT

Q Ta advance _olf Lrigerien, Ler bord Zav0rek,
FOCIIAA, Lie her Caloafec, Coc20a, ¢ Lo Aer, hoover
Qrimm, Basha, a, Cook, Oceiln Vs Y’Los Pere fer
Lerncncde2 Prices srk, Cen Tiar/on, LBEcnes, Cenr

CAE,
Ace do, Cortbhied aT fase, Kanac struck, Bojanowsh

pot
Z

 

Elerch es Eroeaiag, Or Orca I Situck Lnihane he nn Yes,

 

Morcisseg, , Doss@ CF. C Spey _. , ola son, Klaus ne es, Glynn,
Boshestaic2, Lh boece

Pyad, Shinn eaginceled ThE
——l

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 9 of 32

 

sCheme L deserihe ta this Complaint Thea

€, ther direc Thus Cr Th Lo Legh loca/ Counsel, Thew

7
degleged ther pcelasreated de Lease CO Carns F

 

tte and orhee Plo per PLisonec pleat Ls.

Thee teed the Pocmis ble Pecechwra ( DPett COS

iA Bad Fouth as tn Locamea? Thar thi ams
Os Cussed, The Like _ Bast, Ligged The CO Ce01.€
Pren The Very Sea NALAt

7 J ~J

(yg) See Line. Trtarh tial ACCbLlOTe Non- Tain red
_\ <7
eundence Aas NECVCCL doen rhei'r oklecrLe. home

Mis Chatetect'2 1A, far CLEATING alracne T7uWe
Lact. .

7h, e Derecim wes frown Tyre Auir-oh

—9)_Alexbeod cg
in_rhs Lis TP OF
AlOCK GS 14s

i a
(ex Mec leh Core Pegi der L2Lrh kL res

LAD ck Focma, Lieber (6/0 gh ex
lawigers.

i. Siace LFS LACE pTion emails, pnlerna | LCACCTS,

Leia Ts. Lepects ther Ore cn flex bor ly. Les,
Shot ther emplogecs Curd rLose LILO dork Loc
CAA Gn hehall of djekbord fave 4een, par
rhe dree F2 es ot den bocd Coc pore Fe Mano ment
land Gis¢ Te VIBACS OLS, re busing Fé FO pcourde MING FRS
L2h hecelrL cace fac Ther SAMUS mei cel needs
here CAUSIA® deaths, czad SOLOS ptadte [
—

 

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 10 of 32

 

, Cc ,
fact Phy silat LASALLE

@ Faced L2rh Thece COPOcrs Ther cere taut ovpothrable |

 

Ye dlextord, Lertord has represented ZO @uerg STaFe
O2'50n System, CUCKY. INMTe ancl CU erg COMLTY, thes a
That. meets

 

/ , ’ — 1 —
LS providing iNWNCTECS cuth, lv Ca TIneAT

, . f .
ComminiTy Svandards and Ther LTS WAH AG OLS. Agtw2e@

nor directed CAG POLS aN (s\ To pAcowde Treaimeal

 

Thar Joes Aol meer ComanaalTy S7an dards cad ther

dees _ Mer meer Cons tntionel sfaenderds, xr hos
deaths, Perm gaen medicel and

phys: tel LM \ictt7 L5 120 fF hecsns Couisecl by AG.

piaclice. G A Llerxkord

Peoresen red ther

 

(DQ Kektord, 2uck, Farmar, hleber Collaghec
las as the Ca hill Level irea did a_LL downs |
u_Bask Caralysr LLC. 76S F.3d 306 03° Cir 20/4)

 

_menubactisced Letecable etidence,
( they assembled lenpyawre ond SJock plecchig:

Discovers Cen d mee Tens ‘deocuumnenTé cor “se Ay

focc.l Cotens el in Doo per f2L15 an er Lit gerion, thet.

Contained false Or muh loodyne intormertien cboela Te

the ALAch Ces of wex boc Spec: bicelles Conceclec

 

/

 

all emails, reporrs, and Comp Lewin lS OhOUT _ rhe
practices Of plexkecd dis Cussed cAQUe rhe

 

Concealed These Ye Eris OTE Ze ALISOner

— FF
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 11 of 32

 

Submited Fale sciorn tad
(L4NSESCLL CEPL OS CATE TIONS, ine hachas bale cbhidavits,
fake cnc IACOPLOCCT CA Pert LEP GCIs: cand discovery

LTiaenen. Thew Thea
7) /

 

POSPAASe Vert bce cas 42 vex lord employees,

olbicers, ComS ulTaAls, cad CXYDECLIS, Specitica ly ree
/ /
rhe  Mearress ‘disclosed bg

NN

Conceakad From ese
the AoC laments Ln feragreph LL, /2Z..

(E they used the cbsense of rhe LaCulpe Tere

evidence described Ln [200.0.6.60j/2h UALR ohowe and

 

Crecred fale e kKoaereTing euideace ther They CAS
LD PLISONe < fle frOr Atigation Lheneyer peer fren
PCISON er bestds te Fs GLl® filed, Llertocd systemet really
cand AML fecmally repreceared ta bely rher cheg do
NOT have rhe ‘uno Lhe. el practice of engaging LQ
The Tape olf conduck 3'n pacegraphs LL, 12. aswe.,
The g macle 1136 TAS emen® in Corruspoadeace.,
ro Wes COOOL. cad for c_pleadings. C2

Fes pons es
/ /
rhe nisload COGLrTS CS LCM Os

Marion P2pers
Oder SQhi'es,

7

 

_ @ Lerterd, 20k fecmas, ebec Ce Mag her

_____ Confacred Ra Cp)pt220, Bliic, Hachuts, Jones

 

—_Stelren_p2ho engaged snl. 4 f C Con ise L a

Piecaglaphs /C To /8 ¢n TLLPat tls Ale
CU -~15- C140 Tue. DCR. on LBRO wre

 

an
—< rf
. Case 2:20-cv-00427-WSS-CRE Document.1-3 Filed 03/27/20 Page 12 of 32

 

 

W209 Wee Cancealer s 2ynordss by ea Sus SY, Robguiee

Lorre, Lamson SORENTO Ae lanc ony ¥
Weare Coorcemos Koren NE Recorer o

W\9 Oph Woo pear RRAY wo A Oru >

OW okie We Qt WAL Wer cof
Cars asep |< Gras. hee et 2 \

 

Co Wwe COWNWoSUS -*AyP ere 9 FAT,
Riassbuth WMowikea QE MV 2eAwa ¢
Pony, Regn we Qan~rDroo. Lom do!

ERE RL OZAWEN LEO Buu _SQNUS-OF
Wb ep KB KR yer ox

fA

i
We

 

\ .
WiKeae (dss TAVECARS Gu loyac

 

wr wre eR One Venice masec

 

CC) Wen Cae alae \OAxeR SC aw hvoo 4s
Ca Wy Wares. Wis pth esi. QP PSA
Winky \e en Coomeveacite
ALEALIV YA aos or \CMagas - Yaak Ska
AROS UR pe Wo Osneeud

 

Of ais SVQ ABQ Sag hen \rad

 

Codie _CArnsreg Dears Paw:

 

a
SSN way,

———

 

\ ~
<Q). Na Vien leacry YW SS ny’
CBR ALY

198

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 13 of 32

Lares rity ol The chic iary
QO jeer LKe Cahill Gad Bast, dex lord 2Luck,
focmon, le ber Callasher engaged in cy Slam eT uC
Eroudl direcred ar cle LA Teg Cr. TY OF rhe juhere |
PrICeSS , ded spectic MATenT “das %O obstruct.
panpede Lin pour pedonee LT1GQT1OL, cad 1 Thus 15 exactly
wher Aap ened, Yo rime Cac. OF Z C~ Lt SCr CLS,

 

 

@ hlextord, 2auck fecmaa, LI/ebher Geallaghe ohbmnet
L202 yeni addonrag e bg LYICCANS ok some ACT OC
O81 SSN) Ther fs LUNCOASCLCATICUS OC OA Wola lien

ol ocd ba, rh, rhe essence CE Fraud ty Bask
TO Th plianl 3 Se jacica/ PLOCOESS.

 

@y LY The T bear of hece/ nu 20 Tien, Lex bocd
Zruck, Lec aA, Lle ber Gallagher basrnered Ae.
seacch, fec rhe Truth andl peer pers cbr lly misload
Peesonec LTUQOATS aad me hy AreclIe 1g dece,'r
and deception sia _rhe CCL se ok LIGATION, be
Markcas, Lake aslecding STETCMECNTS sn rhe COLLSE
of sjeclicres/ Proleedag s,

 

(2) whe m8 ConCue 2 Ay Kesbecd, 2eukh, be OCALA,
_ Deber Callers nghec_ocCuced in Gad Our O <— |
COlrTVO@MS 11 fALTTS,, Lite, Ell, Fh 42 , oo
Siagle CObLT Aad he pecspecrive OL en tip TO
mitinore rhe Eraud Oc rhe ob: Ltg TO defect ih

—=\

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 ‘Page 14 of 32

 

GBD dWextord yas CESPOrSs! ble for deri b YL

Turk of yrs Discovery AOS POASCS and bor
__sudecning OC otherause p70. — Lake C UAS AAA __|

Cond St0cn LEQLCS CATATICN for irs employees,

ably CerS, Con Stal? Gn TS, end CxPDE@cIs This Proud,

like thar jn Bask, has ouarlas tao The

oll PUA LG ok rhe PELP LICE TOOLS,

 

CTU - YW -UGE DC R

_ GB Lex toed 2euvck, focmea, Aleber Callagher

 

 

Blo _ Reppar20, Hoc tall’ Saves. Selon in
CU =ll-CLSE OCB engaged in The Concdacr 1'a
DOR. graph lo _ - 21.

 

The Conduer i'n ttiddle

Lyistricy Tennessee
2 Cov2on 15 a healthcare pcoul'dee 42/Th obbices
wn. This districr Conlon, Youer, Grinm, Bashe, Renaud
Cook, Breiner Las Fepero, Fernandes , Kotex, smd,

a
jock GS 47S Laid Obs.

 

WP StneCe 175 yalepTian, emarls, inrecne{ LEPolrs

Gude TS, Cepacts her Gre 17 Cori 20ns Les, shox)
Thar emplyees cnd these he sock foc aad Cy
hehall of Coc! 2cy AGve heen, Apos rhe DP reacties

 

__of Cocizon Corporate endgement ant ens: Te

PINAR OLS, Le LeascAg 7 © PLANAS [DUNE TOS Li vt

—\Q

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 15 of 32

 

hes (rheocre for thecr SOMOUS medlfecl needs, Thecehy
CQUucing dea Ths, and SCHOUS mech cal Grad phasica [
LAS Aces.

UJ

 

OR Faced trth Fa hese Leparts a Le Zz ere CA blatoure ble
TO Cov20/, Coripon Aes Lepcrescated FQ CUCLYy sieve
JILION SYSZAM1, Cuery LnMmare Curd CUery Cow§r®r, Ther
LL £5. Prourch' Ay Lametes surh rreat@enr The T meer
Commua'ty 6tandercks and ther i'rs nenagets Aaule
Ye? - divecteed Cunhg. pecs oS) TO provide PL CCTHNICGy TF
Thar does. Mer weer Covam Lene'ry STaacderds ard rhem
does Not meer Const reritovice/ Standards, Lr Aas
LepcesentTeod her deaths, PECMenenT medt'tel and
prhgsical LA yat-y. £5 ¢1027- Leng Cased Ag Cay PLGLTICe

 

o£ Core2 Cn,

 

Gp Coc! 204A, Cou len, HOuee, Crimn, Basha, Pence cd
Cock OninZet les Pr ere, lethondaez Poway, Siar ch,

usr as the CehiV Lee Livan did in Litbame “
Bost Cax FalesibLOs, 765. bad. 306 C3°S Cor Zoldd
MW Cy la Ea Cu med LaJere Sle Ci dence x

 

Go) The nesemblad remala Te tind Sreck pleachnas
discoverg Ond Wlelons doe laments for tse be Tocal
Counsel 1 plo per pasonec Litigation, thel Colo, ne
Eake Cc misleading sin bern ercon cAowr rhe PLELFI CCS

cl Cori2cn. Spec, Calle ComCeebsed all emails

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 16 of 32

 

Le paris, cand Complaints about the PLE LF) COS of
Cot12cn d:scussed CAQLE , Thee Conctecled rhese

Te tus FPG Le JES VIC LT Garon, They Then Stihmitlad

: tale SsL0mM Cad bwiastjocn PeCP\LESCATETIOAS, 1ACluding
bole ald, daw'Ts, folbe ond tacorcecrl CxXPerr Cenarrs
_hac dis covery Lesponses, Zeer, Lv'eo7ioas by Canta CY)
employees, oft, gers Consultants, and expert, Specbieclt

ley concealed Lrom These rhe SNIAT I CLs disclosed

 

by rle dotiumenls LA pacegraphs LL, ZS,

 

Q3) They Lied the ahsense ol rhe Lnculpetor ny
Zvidence described ¢y p2ece.g bre ph ZY, 25 ekoue
Gnd Creared Lake: CKOMCLAT. 1% eur dence Ther The»

L452 Ly Pees On er P22 f2-2& Ligation. LI CN OVUCR prt

free [ILS OM GK Jing bs's. Are Eiled, Coc.20n SYS FO MATIC R ally

and teas boc bl OtesenTeod falele ther they do
Aor Agve rhe enoll eval pact moce of CNG OG ING
LA rhe Fee ee of Coutact in paragraph s 27, Je

oboe. These tte de missvatvemenrls in Correspondence,
esacuses Te His CoLrercys ond Loc plechigs (oxen MeT Aue.

Resganees , rhe misled Cotrls Gas cet as

aduersore €&.

® Comaen, Conlon, Hover, Grimm, Bashe, Renaud

Cook, Qeunleros Pre Fe, Fernecadez., Kole, Simurt

Qe

 

- edo. 24909 aged in the Conduer Ln pecagrepds £3 ~- Ze

; 2b CW IAC!
, ) =4y—

 

lf)
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 17 of 32

 

LC) ee Cow CQaqu Los hod Pywerks sat, how

 

%

awe AUSVE Racer CAd — Marry WASNT,

Tanrrcaas |  Qeantnns 5 Yorenrayy Fornseg ia |
Soccer Voounce Ww. Ww a Wk
PoWworen s Paw OAs VWRek IDnowod

)

TARR AW 6 SRO KO NOS —Werenver>

Cat WO". SL Sas NSS (rea WEsoc.

 

 

Lb) Ween CC “oye h> Snow bade SLAY
CALow~ Caro, Comm Qoyees Qarsyace peak

C CACAO Sand\or CLS (ARR a ken,

 

Ma tug Orns Quwrak?  Wesivac_
Recoy-oc Pony SR Con co Quon,

use WO CAV AS 2np UX
RESO Yee vr WAY yy,

\

 

CL Wom CoM Waliso C Cy ANAL Morb otiunra

Porn Conemccz  Comalypreus Reooay
Qnow WS NZI Cy yw ke 20

Corse. CarnktkracA C QM) RUE LAL PON

\

 

 

 

(else. 2 2 eqsvAr Nats Naty Unga 7 2
arrows Car (how (hom VARA Wee
Quasduy

 

 

2) Wwe Conmahod Downie Youn OAKS

 

 

ww oniqaicoaa ve ls sez Ako St. L

\«=
iS

 

a
Case 2:20-cv-00427-WSS-CRE Document1-3 Filed 03/27/20 Page 18 of 32

 

 

 

Airegrty of rhe Judiciary
G6 Just Like Cahill and Bast, Covaon, Conlon, |
hover, Grunm, Basho, Keagudl Cook, Qtatn euros Poilete,
Fernondes. Reig. SinttA engaced iD SYsTemetie
_braud derecred aT rhe inTegcs'Ty of rhe. judecre/
__pywrecess, These speccb.e INTenAT ZIGS TO obstruct

 

Lap ede, pW ae: [P£:SOn eK (eg ali or, and This 15
exaeriy wher Aappened 1 fHA© cad ovhe-

2 CLS on eCc5.,

 

@) Ce OM 2.0/1, Con lon, Hew ec, Oren a, Basha, Renaud |

Cook, Quinte,s'ros Pe,'e Fo, Ferns de2 , Koneg, Santh
obraned Gn uneduye AdiGaTAg © by means OF some
acm or wemiss‘on thax LS unconeclenTiaus Cor
Uiclation of acso dl auth, the essence of krauct
LA Bask ra thar rhe suechicel PLlOCESS.

 

(Bp LTB Oto Lear ol LCCCIAVIAC Ton, Corr2ew

Con lon, Hoven Cem, , Bashs, Renaud C wok, Quintero,

Perera, Fer nende> Lowes, smirk Leas? Tra Ted Le
7 77

seaccd, for the Trietl and Pisepose buelly ws Jed

pMisonec Ly ragaars and me by practicing . deter |

 

nad decepTion in The COLLET @ of LTigarion, by
Making “ke misleading STaTeatenmrs iA tle COL/S eC
ok fachere| pooteedings

 

—\6—
Case 2:20-cv-00427-WSS-CRE Document 1-3 . Filed 03/27/20 Page 19 of 32

 

EY he pusCondace by COk202, Con len, Hower,

_ Beinn, Basho, Reaautl Couk, Quiiraccos Pry ere,
Lernanden, Rowe, SamirtA ae iA and Gut
of Courrreams i'n Fenn. W/L, 42, FL,

A/O sige Cotus had rhe PeCSPCCTiZE. Oc Au uthoor
oO walT1GG Te rhe brad Ac he ob, Loy. Te detect 71

1 —

tle

 

EY Cort20n bES respous/ ble for Ver! Eegiine, rhe

Truth at _i'rs discaveree FESPONSES ond for
Shee Zor rie ig O< ather“se Polucias Ecke ANSL20.E1\
Crt cd Calera LEAFTESCNTES TO for: LTS employe es,

of bi'cers, ConsislTaals, ond Oxpec’s, This bnaud,
Like Mer of Bas é AGS Ol: las rad rhe

olf Wikatigs ok. rhe PeCNerraracs.,

 

CLU- 13-0615 OCB
CLU-AIX-COGG Ff
Gx Cori20n, Conlon, Hower Coctinm, Basha, Renaud
Cook, Quinraccess Pole Oo, Feno Me2, Rot Ie¢, Swath
tn CU-13-CGIS DCR Gad CY -/k- C060 RI
engaged inthe ceadtacr 1a paragcaphs 23-34 am

 

 

The Conduct to hnnesole LLL SOLE)
ae) CenTuLion ne heglih coc ce _peowider LTA. CLEICES

i This Stale, Centurian, (Cats fede, Bacnes, Sroeaag

_ Chere, Alork C2. Lis Lae byl,
—-AT

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 20 of 32

 

ev — 2A on Cement oavinrs
ADRs OL ng Overs | \rownies 2 AA oe a
\MA Se “aticcorslicr Sverrlase &

—

AY Ga gL MVA OH YASS “A Narang ba Le

—

aS Ww “ odie QO Abs uehrer

Qe ne C pap danas (; SSL ONL ASE
Ormtus \oss cade Csare

 

 

\we Comoncae \y
hence WAS

 

eS ON Nerascey 4 vw YO ORee
_ Wiowco®_, \ Susw. Dorey Setunns ,
Samgcoa, Ragtanza \Wasthut Raw,
“renee See Q cad CARY OS Pores

RAO ER, Rane C ow \ow Lovee

Tn woe Ze 2. 2 anAAn Cane, Morticcey,

Doce. ga Be q clam CL, VAAL CONV AA,
Conca hod Av. \0 oie et Weber,
(C QTLA TAN us a QVaviw 2 \Nor\ \ec

REPT AS _ Na ACARI — \ _aAwxos LnVQ Io

NN ew ie ORR Ye pene we Cosistme\e

ATD_ Anh Agere Sent \Re eee d Sy
EQUI — TROWKOY NEVA OnE a \wy La
Cae Facalos. Rw WAAAY OVA
© a Can Pont Py oes Peck
SAV Welarsr ‘ Qo wae _Neanguey
—\& -

in) \
CC

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 21 of 32

 

Kenane OAR

 

(24) Tne TDWOnWEIR a wo LARCEALTAAL

Q\Min TESS OD Aa OVC SMP\wye2¢

XM. KEES Pe — Mesa — Bero — Wn
ORAS NR AED Drona Arup aN

 

ReAnlote  Aeaywicl Me Sea Seen

NY Apacs latees- RO X8es. Roe Viste
Orwarks \\Wlo an RA__ Pwo Bocelhwnwn er

‘Rearer. _ Sree Pro rocmuyed an. y
WacA aesvvetees ds VB oo Cos Abt

RL. PRALLMD ' Race cleueror Po
Too ce edt Orperer DE BS BAKE
WO RQekns Ours Wer Dew iec

wt}
a

 

Kcewee +2 Ve Carniore > SRS OW

Yeoce T= ws Vopories ken SMV ele
DEAD LA _ NW \R Roh YaPerg Prove Draven,

 

Cus) _ CANA Nissen Aten, SE lw TU ease

* SFE Ww Oy a - —TAIS Chr ty ~

ew Woot  seanuane We ad

So ave. Ww Yeo SodArin

 

 

EM ADOALL Eee lado 2.4 arjegua Ay
Conwas \ (See Mik ee 27)\

 

 

— 19

 —————

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 22 of 32

See Fone,

 

 

(Lp i OUSERge N Vader \asne Sse

\ D Dr yrahK Ves LAVORA \ Re. A epba AUK. .
ORS STW Gudtuente—- Cy Ce Comuce

ose. on RNY ane RA J ho Ve Crea Lanne _

™ Qupa® Civ mooo. — & Clee Aca
Qn Darron, Deca nest \noelde aya. .

 

 

(ay “ee \noate Pinan gen ox We Co adver wh
Wareewabe  ”~ Tatnel &\ xu
\ Comce) wows A Ano uy Linge Quy We Nair
WARS Lo wea in SPECIES aan
We @en  Crrrr \Kaat ESE whe
Reloteverss Cu wy C2 swe eo. WAR
Wigeo Toa \panc— Cr pwahon
—’nclowe Ae xe Mow i adr ten aN

Sn PK Ruf QM Zany WEL.

0 Cw,

 

Ra Aw (4a _ (ouaeren
ESSIRNGSY
€3 Rona st AS hanes om V Crim b= Roses
Zhe Fan inbe lose ate Ge ZaXy_calhares
Coase, \ Res Swe tane BS wots aly,

 

 

 

 

 

aes

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 23 of 32

Ve = \huamuand —

NG PvbALe Rue Rayleny

 

 

GS Tt \none Ws\cese “we FTO Com Aven
Omi p lo. REnneen~ Beeconge Veece_
ye BRO OAS HR- AYO WNDU Power
Beer - ue rAod ene eo NECN WS |
Qeokiwe \_gee St_\ Lone So to’ [2 <\

 

(QS Wm its Q corsevEr Van \o Oe.
AW ooeec AN As CAC Moancsery

Drop Maviee Doetooeaue  hape”

& QV. SD acm tere, yee
RONOAA _\enmnatod un Oud Cytuiny
\ MELE Ce Avs Mm Caw P\ou eo 7

 

 

\ ys \ WAS PaaS.

 

&® K< & ReakkKe — WY Bene RIQAABO
AVR kan AGLI Tae Bor Dec 0art.

_\eorete pn OAR KC Ruer Sal
Veen ssohy leaped laa it
V2 Awe QIN SS Sep UE Wwe Ke olnea,
Re Weened Pauw Nais Dm Coane ane!
SET Aw Aas Why. eo VOQEEND | CM2y,

 

 

Corinne  Combyoods ualtl Wo rea dio

 

Ant “Ee Recorve? Ww Maree ort Tov. —
“SV

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 24 of 32 a”
|
|

 

\hemaence — 2 phondey by ~ wie— Pee
Cop tommuaod wb Ste wee WEWLD Wok
N\A DRS Wr We Nannie Law Wikre} Re-

 

 

| (up JY Roan bhi eat r has Prep ok is
Veing lived fiat WM Wa Dla lad
YSuaalnce se : —

 

Quares = Yat

 

 

(48) Daan~ Da Ses N One Cae orn

 

Gurwese tees te \nw wots Hous
WA see xe Seaor- Wie Pam. “we
Shaw | Aetna - .

 

\ADSA™ ae. (xs)

SesQwe Dru

a Toe \Naare “Sarre Nags We

Annan S Owners Op@ any RR CAR p

2 QASe We ss \ners Wis GRA

oesss Bow Veet OF \ a a/

Nae AE 1S. 2 Q\Quy ed Ls
TAR ) .

 

 

 

 

Le

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 25 of 32

Cour doe
CQrte Unucwar Quawidluneus

 

(s> So Muon ACANans Un Vovee was
\ Ne wa “sere vet lpn AB Wed

\y NX Ws L Ct Rn. Wadinned ne ee
Wyte \ ROA Psp VSO WES TaRa kre
{Xn SSL IIMS MS) [Len posec’e
QacASUSURY WAAR I= WMS-_ \Arna Cecoen Rien
— CWeese “aL, VesgAn toe | \
Sean Recands they,

 

 

 

 

 

 

—— Tes __88_prolRue ANE

Youn \rawr— Cone aD-! Ai \ aK

Vee exten Delahneod eis
Montes the, Prone py
Deed MAT anes Sanna Wenn << My
C AAG RDNA

 

Conwr iC: ~ ASMawOwvone
Wesosr C alhagnse Ta Rena} Des Bows
Sz, An, Blane, (onan Quark | Pans
_Gramanva._ Raw Ramey __{ pron, \Asuns.
TRO Qevreno Cone. Noses; Cone
avrg | \U Renton f Vay Wa & aay !

Pont nr, Crp prerron Waa st, Boeanicy
“2-5 ——

 

 

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 26 of 32

 

 

 

ORES (Qyteemt, _Leswaien_ Wa ateretae Vena

 

CA uM NOR gir Pao Yaw! WOLa, Lave. Deana,

 

 

Cr At Nese Now > ‘ SHAALAL Wd WUOCAWOALE ~
Messe: ho = pSV t= WINEVERVERR RE

CO Avestan QU CW EAC BAR

| writs. VG ymax AR ehAQe on \ne have O=- Che

)

Cohe vex / witha. Wank Qiandher~ wad ace

Reha el Om whi \hQre ne
Atagowal Na DAR RL Ca YE CAL CE ® Ya3

wth ew. ae Lo Had

‘Cund Yeeces te’ Aven \A23 Pou C. prtoases

CAMMY WA As Drs naced Gn Vou OX
“ce hn er Re YS WO
Gwe Conw wert

=

 

op Aes SPSL DL \ \nod oof
we Coveane Ceo Unik RA gt

 

Qer snk Yas Qasr” Tne EMR. Adrnt hala
Corer eo res loge PAE WA ASESA eS _

Qee= OSTA RA TE Cont ® \not— \rannoe

ON “Aww PADAAd ns CoO pwcthe-

SQwaeee > Artanis Cachan wide wy)

 

ARSE Tess Nou “ wr OANA ALL

8 TAS peups TK: AS sack - Thing

 

 

2p =

aa

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 27 of 32

 

Mghure d \ ions 2 Mie- Qe puce Vio QAR EA

 

 

O8 coe WR not Corteon Ne Coweato)

 

Arowliwsy _

 

( AASS9 WS RRS TS
(Row

 

 

SG bre ee a Sn Se grey iP _OF
Dorcas Bow “We Commruccea> Qo nan ages
A WWriwat or Veohates  Cyrcre oasitny
\ weakens vn Vn DS antAh et amu
1 Ew SY © oe Teer
Nopsicams._ Dees Yon yee Vases ay

 

Wealosc_

 

( © , A WIE \y

CONST

 

(® Wena Nr Caw SOE | Cyrene).
Noe allnce aie Ta gterz9 —\ Wore it

 

“Sones OCULAM, rar, Cor2m © uharrs

QQ ; CRNosoe, Reosy Comoe Aa\p vee,

Wm Venera “Remnds Come NOWACdcy

 

Case. Feolncon, \ Meadors Ry iw Doedeal,

 

eas heinioni C22 COrdurion SANS, Zoe y

 

25

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 28 of 32

 

eg ate acta Qed SARA Bina eer

esd Melowsrtc love Neem SALA ‘Odense Crone hy”
Qnde eesd na Doroe Wika scencai, Dé ADRISESED
_S2!e An Rows aN NSN pba. ASNSRa_Pa ‘ke J

c ___Dol ACA Cows Qrdeb MXC mee Be Owen f

ow ies Rina me at of Ret Cesena utoe «

 

|

 

 

 

(38 rer ee Canie® LAMaryare “\ Chr YS
QamulPo vcks ae AOE Byrd none ako Nescentral |
Aprre aad cendral Sc gee a Ne Concenay 4 4)
Lin gand Wwe Ne Conner Ux Ronen Nae i Vana
= . WY hawsusn Cle, Pri VALE E, Re Ale, view
PRoner wh ore We Dowie foc Unde
\\e CedOwAR whee bho Tse VAS Aaceeer >
Or Ayre “eet. XS Sreabae Aan Ye Came,

Ware akin Pu fo Oar Reece 3S
ComaeeA Wald XS Qe brs ay, Roeshre sre nade
vo Kaw A We C crib cy Porap ke: Conceupactty
Nipe- Yoo S Rahearre NX “oe axe rt 42 teat
ann graror® anh, LAW Aye WAC akan (3 |
TAR ake Pew Comorma t me >

 

 

 

 

 

[SY Crerk PLR Wart Vuaeewed Als o/bxeUl=
Ve: Covemmcy 2m Lea Catawusy Wire
At Qrak 4 Ne CoveQviren Urae Minis

 

td

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 29 of 32

 

 

(Aor rest SS 8 een) an  Axwokher? oadze nna) =
Oyun ss Qorcdtnpabke: unl te Cronning
Se DORADO Yo BOe te BD
C SN

 

(or Vom Pon Va atnay “Yn ase of Ms
Weresc vw wis Complpasie  —thace mayo Quest A
WN Nani ¢ Leen Rah wha An OVS KRexe rnd pe

COM ASE? Sa Cay Juchonsce os vo COneRrasery
“PAE LVS SOD OAGae ALE mn So snre Se Lew t4

 

 

a

ezke

 

 

 

Ronis x CAG ren “he Contagion Cawonnes 2
Beccvers- -\ Cad neonnanens AG G9@ Queen

 

Cardin PAARL Os “A. fase hovkwe

V2

 

(Be Se Ang ohalp, dani acd » A

 

 

 

Meoleocronale spa rant we Sp A~ ey Cdtunmehans pe

SH _peA Bonn) Weare Ue wooed SE cone,
“ SAN Aor Syn Maan Neon | RLM ALer
ee XL WR Oe WRenccoc sete ome eh ae,
Moce pecAS = BR Ac titi ON
Nee Wi Neo QMFL estan aoa st:

§\ — stan
A sey

 

W oa

cat AD \LA \o"*\ous Aes ence

Sul

|
on

Lad
Oro

OQ

 

(5

Cree Yurausicl aod Se CEE) ay plete,

AGIA XD Reowe®  Weawloeand 2 Ve Conshnveen

 

Ce)
/

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 30 of 32

 

(® Toa Cpeninrhor rears awe Aeotk

A RtAC REE ho (Cov, WY.
tha ma Rowand Cle Ngee Lvedny_ Wh ach

 

 

Roeat \ alae Vowbs. SAL Widnerly
Pres “ape LAs Qs WRew? cect

XX
Ord Bee A iss “ WAP ean He nti

DLO Ay —

 

Q% Le \ kee yr dantnd ot ao oc cu aner

{A

AW

Aw URor A Were Pasa At Anta Ae
WA voto rs “eet oKhe9 \nene Bs

. (,
eo Ds tare uy Pet AT Ce pe VA

Connwaine Q LARA AL Sy peste Aa

OZ Corse v~vrow

 

(65 We. Conduit KR tyne ena \ 3 6%,
Volo Drazuns Decninc Vasher ie Keo

Abrwncer Rita Chatate . Nece Seema ec

¢ CowwiAgd ov Qed epedsed Rue Ay OK
Sr gla test CA, ie Kye artel. + Me:
ConrmerWniA (slott gubrsoordte tmerli
Qld BS TAU CAR Ae And Woy
Conegncd SD Ya S-

——

IX

 

 

 

 

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 31 of 32

 

DY nG2 rs an Geamdbte dT Soamaly, \ unpancealey

 

VA No | Comwes  abwge -

 

We cD pA Premeute  SP Preps,
and Ser Qowet*s Pa due Gm ANS ust <a
TURAN 7\_ \Se Cerne ef ir
Cone wmcrie® Cow rome ust LLC orls\o_

 

 

OU enw | ruck Walactaa/ oe RL Fuce eo
Wen SS CoreQnyrciiet -

 

(GY Nay pon Plows MBAC2 CARN AMT i
Wes eng Wore 42x “LD Ene Weigold
Orme Ovra bon J peactejne oj LARA qt LAN nee
Renee - bu “Mae eee sa dew Un Ae 4
DLAs in Vo rene oY Arsene)

VT

Vie. Co mec<ta war SL colle ome,

 

nen are Wien \ed tre eonanns
RAS who Anrhoed Done Ye
Conaanrenwee nA Ne Seine Acs 7
Yue Onree Ex2ouhe OTWeag Vor Cire
WAL aren, (enzin pe ay Cifage in Cher 7
Uowdsacé ao DWORe,

 

 

 

 
Case 2:20-cv-00427-WSS-CRE Document 1-3 Filed 03/27/20 Page 32 of 32

 

bs Wek Quy C pmo Cruse |

Covegrimories Cows? Wem wer,  \be
WN ame of oA ae USL. Res NEL (Ad

 

f
Doug Rts Copg leeuss — Veoh (ALA ,

 

‘VRemen foe Re Lane
Se A RS NAL
TA Pe A LS Qu wd Kur TOW t \
Te ADR MDIM, Pryen 0A Relies
Coss 5 S Cet

 

 

 

 

Gar Law Neo C pnkon tS U\ we nol a
ang —hene, Bar Cone) Brey QD.
QaAx pebble Whine po RED
deo \aneef undnan’® Asis Hie En Avs
aa awe (tee

 

-

 

‘Siete Se _Ul\re Urn _
Mond * 4 hota,
[
CL}

A t—\Caanr eet

 

 

s8

 
